En Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Pablo Puentes, como heredero de Higinia Puentes pre-sentó una declaratoria de heredero al Registrador de la Pro-piedad de San Juan, Sección Primera, para acreditar su tí-tulo como tal heredero a determinada propiedad radicada en Loíza. El registrador inscribió dicha declaratoria en tanto afectaba al derecho de Higinia Puentes a su participación en la propiedad que se presumía ser ganancial, pero denegó la inscripción en cuanto afectaba a las participaciones de su esposo que asimismo se suponía eran gananciales.
En una fecha anterior y como consecuencia de un expe-diente posesorio el título fue inscrito a nombre de Higinia Puentes y durante el curso de aquel procedimiento compa-reció el marido quien manifestó que la finca era de la exclu-siva propiedad de la esposa.
El recurrente pretende establecer una diferencia entre los casos de Delgado v. El Registrador de Caguas, 22 D. P. R. 125 y el de Crehore v. El Registrador de Guayama, 25 D. P. R. 759, pero sin éxito. En el primero de estos casos dijimos:
“La regla tercera del artículo 391 de la Ley Hipotecaria al tra-tar de las declaraciones de los testigos en un expediente posesorio, prescribe lo siguiente:
'' 'Artículo 391. * * *
“ ‘Tercera. Los testigos justificarán tener las cualidades expresa-das en la anterior regla, presentando los documentos que las acrediten.
“ 'Contraerán sus declaraciones al becbo de poseer los bienes en nombre propio el que promueva el expediente y al tiempo que baya durado la posesión, y serán responsables de los perjuicios que puedan causar con la inexactitud de sus deposiciones.’
“El recurrente sostiene que este artículo no limita la declaración de los testigos a la simple manifestación del becbo de la posesión del promovente, pero entendemos que sí la limita. El ■ objeto del pro-cedimiento es sencillamente el de acreditar el título posesorio del peticionario. La presunción de que los bienes adquiridos durante *598el matrimonio son gananciales no puede ser contradicha en un pro-cedimiento en el cual no es parte la esposa y en que el fin manifiesto es establecer la posesión. Dicha posesión puede ser declarada a favor de uno u otro de los esposos, bien que los bienes sean gananciales o privativos. La jurisdicción del juez no va más allá de la declara-ción del título posesorio. La acción de un peticionario en lo que respecta a los derechos del otro esposo constituye res inter alios acta y no puede tener efecto obligatorio. No existe examen de repregun-tas a los testigos y la mente del juez está fija solamente en la prueba de la posesión. La cuestión referente al carácter privativo de la finca no fué ni pudo ser sometida a la consideración del juez municipal. Las declaraciones ele los testigos de tal modo prestadas no tienen valor alguno como prueba de si los bienes son gananciales o privativos de uno d!e los cónyuges de acuerdo con la Ley Hipotecaria. Los casos de Després v. El Registrador, 14 D. P. R. 621, y Boscio v. El Registrador, 14 D. P. R. 624, citados por el registrador, sos-tienen estas conclusiones.”
La comparecencia del marido no establece diferencia como se indica en las referidas opiniones. El expediente pose-sorio es solamente para acreditar la posesión en el sentido de propiedad. La naturaleza de su título como entre esposo y esposa no puede ser-determinada en tal procedimiento ex parte. No está envuelta la cuestión de bienes gananciales vel non, sino como con frecuencia liemos dicho, el derecho de posesión en concepto de dueño. Tal posesión pertenece a uno o a ambos esposos y no se exige una prueba tan ri-gurosa como la que es necesaria cuando ha de establecerse la propiedad privativa entre los esposos. La declaración de posesión hecha por el juez municipal a favor del esposo o de la esposa en particular no destruye la presunción de ga-nancial que lleva consigo la propiedad adquirida durante el matrimonio como lo determina el artículo 1322 del Código Civil.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.